Citation Nr: 0029904	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from 
December 1986 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That rating decision granted 
service connection for migraine headaches and assigned a 
50 percent disability rating. 

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
1991 and Supp. 1999).  


REMAND

The appellant contends that his service-connected migraine 
headaches warrant a disability rating in excess of the 50 
percent rating currently assigned.  

In September 2000 the veteran presented sworn testimony 
before the undersigned Veterans Law Judge.  He testified 
that he received treatment for his migraines at the VA 
medical center (VAMC) in Danville, Illinois as recently as 
August 2000.  Review of the veteran's claims file reveals 
that VA treatment records have only been obtained up to 
1996.  The RO must obtain the veteran's VA medical 
treatment records up to the present.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to 
the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without 
first obtaining all the pertinent evidence that is 
missing.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim 
the case is REMANDED to the RO for the following 
development:

The RO should obtain complete copies of 
the veteran's VA medical treatment 
records from VAMC Danville, Illinois 
from 1995 until present.  All 
information obtained should be made 
part of the file.  

Once the foregoing has been accomplished and, if the 
veteran remains dissatisfied with the outcome of the 
adjudication of the claim, both the veteran and his 
representative should be furnished a supplemental 
statement of the case covering all the pertinent evidence, 
law and regulatory criteria.  They should be afforded a 
reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to 
take no action until so informed.  The purpose of this 
REMAND is to assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

Further adjudication of the question involving an 
increased rating for the veteran's service-connected 
migraine headaches will be postponed until the remand 
action is completed.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2000).


